Appeal from an order of the Family Court, Kings County, entered June 20, 1973, which, Upon an adjudication that appellant is a juvenile delinquent, ordered him placed in the State Training School for a period of not more than 18 months. Order reversed, on the law and in the interests of justice, without costs, and proceeding remanded to the Family Court for further proceedings not inconsistent with the views herein set forth. Since the probation officer told the Family Court that his investigation report had been completed but was untyped, and orally reported to the court that appellant should be seen for a full psychiatric study to determine the most appropriate placement for him, the court should not have summarily committed appellant to the Warwick Training School. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.